Citation Nr: 0103432	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  99-18 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for residuals of the 
transurethral resection of the prostate with enlargement and 
history of prostate cancer currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel





INTRODUCTION

The veteran had active service from May 1943 to May 1946 and 
from October 1948 and July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado that awarded service connection for the 
residuals of prostate cancer and included these in the 20 
percent rating assigned for the service connected 
transurethral resection of the prostate with enlargement.  In 
that rating decision, service connection was also granted for 
impotence secondary to the service connected transurethral 
resection of the prostate with enlargement and history of 
prostate cancer and assigned a non-compensable evaluation 
effective June 1997 under the provisions of 38 C.F.R. § 
3.114(a)(3) (2000), as well as entitlement to special monthly 
compensation based on loss of use of a creative organ 
effective June 1997 under the provisions of 38 C.F.R. § 
3.114(a)(3).  The record does not contain a notice of 
disagreement as to the rating assigned for impotence or the 
effective date assigned for impotence or special monthly 
compensation, and thus, such matters are not in appellate 
status at this time.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  

The Board observes that the March 1999 notice of disagreement 
for a separate issue contained a request for an increased 
(compensable) rating for tinnitus.  In May 1999, the RO 
issued a rating decision denying a compensable evaluation as 
well as a statement of the case.  The Board acknowledges that 
the statement of the case was issued in the absence of a 
properly filed notice of disagreement.  See 38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 20.201, 20.302(a) (2000).  By 
rating decision in December 1999, the RO awarded a 10 percent 
rating for tinnitus effective June 1999 pursuant to the 
change in the legislation.  See 38 C.F.R. § 4.87; 64 Fed. 
Reg. 25210 (May 11, 1999).  That rating decision also 
informed the veteran of the aforementioned procedural error.  
He was instructed to file a notice of disagreement and 
substantive appeal by May 28, 2000 (one year from the 
notification letter of May 28, 1999) if he disagreed with the 
December 1999 rating decision.  As of this date, the veteran 
has not filed a notice of disagreement to that rating 
decision.  See In re Fee Agreement of Cox, 10 Vet. App. 361, 
374 (1997) (Absent a notice of disagreement, a statement of 
the case, and a substantive appeal, the Board has no 
authority to proceed to a decision).  Accordingly, this issue 
is not before the Board for appellate consideration.  


FINDING OF FACT

Residuals of the transurethral resection of the prostate with 
enlargement and history of prostate cancer are manifested by 
occasional dribbling during the daytime, some incontinence at 
night, postvoid residual and a diminished urine stream.


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for 
residuals of the transurethral resection of the prostate with 
enlargement and a history of prostate cancer have not been 
met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.1, 4.7, 4.115a, 4.115b, Diagnostic 
Code (DC) 7527 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

 In July 1998, the veteran sought an increased rating alleging 
that his prostate condition had worsened to a greater degree 
of severity, that he had prostate cancer, and that he had 
undergone radiation treatment.  In accordance with Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the medical records and all other evidence of record 
pertaining to the history of the veteran's transurethral 
resection of the prostate and residuals of prostate cancer.  
The Board has found nothing in the historical record that 
would lead to a conclusion that the current evidence on file 
is inadequate for rating purposes.  In that regard, no 
further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000); Veterans Benefits and Health 
Care Improvement Act of 2000, Pub. L. No. 106-419, § 104 
(2000); 38 C.F.R. §§ 4.1, 4.2 (2000).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes (DC) identify the various disabilities.  See 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  When 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2000).  When after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability; such doubt 
shall be resolved in favor of the claimant.  See 38 C.F.R. §§ 
3.102, 4.3 (2000).  All relevant and adequate medical data of 
record that falls within the scope of the increased rating 
claim should be addressed.  See Powell v. West, 13 Vet. App. 
31, 35 (1999).  
 
 The veteran's service connected prostate disability is rated 
in accordance with sections 4.115a and 4.115b, dysfunctions 
and diagnoses of the genitourinary system.  Diagnostic code 
7527 provides that prostate gland injuries, infections, 
hypertrophy, and postoperative residuals should be rated as 
voiding dysfunction or urinary tract infection under 38 
C.F.R. § 4.115a, whichever is predominant.  See 38 C.F.R. § 
4.115b.  Section 4.115a provides that diseases of the 
genitourinary system generally result in disabilities related 
to renal or voiding dysfunctions, infections, or a 
combination of these.  Where diagnostic codes refer the 
decisionmaker to these specific areas dysfunction, only the 
predominant area of dysfunction shall be considered for 
rating purposes.  
 
 A voiding dysfunction should be rated as urine leakage, 
frequency, or obstructed voiding.  A 20 percent rating 
evaluation is warranted for continual urine leakage, post 
surgical urinary diversion, urinary incontinence, or stress 
incontinence requiring the wearing of absorbent materials 
which must be changed less than 2 times per day.  A 40 
percent rating evaluation is warranted where the symptoms 
require the wearing of absorbent materials which must be 
changed 2 to 4 times per day.  See 38 C.F.R. § 4.115a.  
 
A 30 percent evaluation is warranted for urinary tract 
infection with recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year, and/or requiring continuous intensive management.  
With long-term drug therapy, 1-2 hospitalizations per year 
and/or requiring intermittent intensive management, a 10 
percent evaluation is warranted.  38 C.F.R. § 4.115a.
 
 A 20 percent rating evaluation is warranted for urinary 
frequency manifested by a daytime voiding interval between 
one and two hours, or; awakening to void three to four times 
per night.  A 40 percent rating evaluation is warranted for 
urinary frequency manifested by a daytime voiding interval of 
less than one hour, or; awakening to void five or more times 
per night.  Id.  
 
 A 30 percent rating evaluation is warranted for obstructed 
voiding that is manifested by urinary retention requiring 
intermittent or continuous catheterization.  Id.  A 30 
percent rating evaluation is warranted for recurrent urinary 
tract infection for symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management.  Id.  
 
 In September 1969, service connection was awarded for 
transurethral resection of the prostate with enlargement and 
assigned a 20 percent rating evaluation effective from August 
1, 1969.  See 38 C.F.R. § 3.400(b)(ii)(2) (2000).  In 
retrospect, a subsequent VA examination in August 1970 
reflected a lengthy history of vesical neck obstructive 
symptoms until 1965 when the veteran underwent transurethral 
resection.  Postoperatively, he did well until approximately 
two years ago when symptoms of mild and benign bladder outlet 
obstruction again developed, progressing gradually to the 
present.  He has nocturia now of one time only, and his 
stream has somewhat diminished in size and force from the 
first few years postoperative.  There were no systemic 
symptoms, nor was there any history of a hematuria, urinary 
tract infection, or bone pain.  The examiner noted that one 
disconcerting symptom was that the veteran tended to awaken 
from sleep nightly with penile erection which was alleviated 
only by emptying his bladder of a small amount of urine.  
There was no tendency toward impotence or premature 
ejaculation.  The veteran continued to ejaculate retrograde 
into the bladder.  The physical examination was unremarkable 
throughout.  The impression was status post transurethral 
resection of the vesical neck for repair of a congenital 
medial bar formation of the posterior vesical neck, as well 
as a possible recurrence of fibromuscular tissue at the 
vesical neck, postsurgical scarring, or incipient benign 
prostatic hypertrophy with obstruction.  The September 1970 
rating decision confirmed the 20 percent rate and noted 
"static" under future date controls.  The 20 percent rate 
has been in effect since that time.  
 
 In brief, private medical records dated from September 1987 
to January 1999 reflect complaints of increasing problems 
with impotence in December 1987 and August 1990; an abdominal 
mass and proteinuria in May 1995; a large ventral hernia, an 
enlarged prostate, and elevated PSA (prostate specific 
antigen) in May 1996; a diagnosis of prostate cancer in July 
and August 1996; and no significant nocturia or dysuria in 
April 1997.  Other treatment records reflect complaints of 
urinary incontinence and increased nocturia in October 1997 
diagnosed as probable prostatitis and treated with Septra DS 
for 3 weeks and again in November 1997 with Macrobid for 2 
weeks.  The veteran manifested no symptoms of incontinence or 
nocturia and had a negative urinalysis in December 1997.  In 
June 1998, the prostate was small and somewhat hard related 
to radiation therapy with no tenderness.  A January 1999 
entry reflects an elevated PSA that had been normal since 
July 1997.  
 
 The October 1998 Agent Orange examination reflects by history 
that the veteran had a recurrence of prostatic symptoms in 
approximately 1975 and continued to have some difficulty 
initiating his urine and maintaining a good stream since that 
time.  In 1996, the veteran was diagnosed with prostate 
cancer.  The report reflects that the veteran did not have 
known metastatic disease and that he had been treated with 
external radiation therapy.  The veteran reported occasional 
dribbling at night and sometimes during the day, but not 
severe enough for him to use pads, which has been present 
since the external radiation in 1996.  He has a poor stream 
of urine and no nocturia.  The veteran reported feeling some 
postvoid residual.  On examination, the testes were normal.  
There was no hernia.  The prostate was 4+ and smooth without 
nodules.  The veteran was not wearing a pad.  There was no 
staining of the underwear.  In relevant part, the diagnoses 
were benign prostatic hypertrophy, status post transurethral 
resection of the prostate; and history of prostate cancer 
with no evidence of metastatic disease or recurrent disease, 
status post external beam radiation with residual impotence.  
 
 After a thorough review of the evidence, the Board finds that 
the symptoms attributed to the residuals of the transurethral 
resection of the prostate gland are essentially the same as 
those documented in 1970 but for the urinary leakage and 
impotence that have been constant since the external 
radiation for prostate cancer.  The Board acknowledges the 
fact that the veteran has postvoid residuals and diminished 
urine stream.  These symptoms would warrant a 10 percent 
rating evaluation.  Albeit the veteran was treated for 
persistent mild prostatitis from October to November 1997, 
the veteran had difficulty with the antibiotic treatment 
requiring a change in medications.  In examining the claim in 
the light most favorable to the veteran, the Board determines 
that the most problematic symptom of this disability would be 
the urinary leakage even though the veteran, himself, 
reported that the occasional dribbling at night and during 
the day was not severe enough for him to use pads.  
Therefore, the Board determines that the veteran's disability 
picture more nearly approximates a 20 percent rating 
evaluation for urinary leakage requiring the wearing of 
absorbent materials which must be changed less than 2 times 
per day.  See 38 C.F.R. §§ 4.7, 4.115a, 4.115b, DC 7527.  
 
 As the veteran's voiding dysfunction is not characteristic of 
continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
wearing of absorbent materials which must be changed 2 to 4 
times per day or a daytime voiding interval less than one 
hour, or; awakening to void five or more times per night; or 
urinary retention requiring intermittent or continuous 
catheterization, or; recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than two 
times per year), and /or requiring continuous intensive 
management, a rating evaluation higher than 20 percent is not 
warranted.  See 38 C.F.R. §§ 4.115a, 4.115b, DC 7527.  In 
addition, the most recent evidence of record demonstrates 
that the veteran does not manifest any new growths of the 
genitourinary system, malignant or benign, to warrant a 
rating evaluation higher than 20 percent.  See 38 C.F.R. § 
4.115b, DCs 7528 and 7529 (2000).  

At this juncture, the Board addresses the veteran's 
contention that a higher rating is warranted for the 
residuals of the transurethral resection of the prostate due 
to his diagnosis of prostate cancer.  In Esteban v. Brown, 6 
Vet. App. 259, 261 (1994), the Court held that it is possible 
for a veteran to have separate and distinct manifestations 
from the same disease permitting two different disability 
ratings.  See 38 C.F.R. § 4.25(b) (2000).  In this case, the 
critical element is that the symptomatology for the 
transurethral resection of the prostate gland with 
enlargement is not dissimilar to the symptomatology 
associated with the residuals of the prostate cancer.  See 38 
C.F.R. § 4.14 (2000).  Therefore, the veteran is not entitled 
to a separate rating for the residuals of prostate cancer.  

In reviewing this case, the Board has considered whether 
additional benefits are warranted under any of the provisions 
of Parts 3 and 4.  See 38 C.F.R. § 3.321(b)(1) (2000).  As to 
the disability picture presented in this case, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
prevent the use of the regular rating criteria.  The Board 
acknowledges the veteran's contentions of increased symptoms 
related to the residuals of prostate cancer to include 
impotence.  In that regard, the Board stresses that the 
genitourinary symptoms complained of are not so exceptional 
as to preclude the use of the regular rating criteria to 
include compensation under special provisions for impotence.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability evaluation itself is recognition that industrial 
capabilities are impaired).  In the absence of an exceptional 
or unusual disability picture marked by frequent 
hospitalizations for the disability, the Board finds that the 
criteria for submission for the assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  







ORDER

A rating higher than 20 percent for residuals of the 
transurethral resection of the prostate with enlargement and 
residuals of prostate cancer is denied.   



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals



 



